DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2911390) in view of Ferreri et al. (5332798) or Ferreri et al. (EP 0548745).
 	Smith discloses a cable (col. 1, lines 20-21, coating compositions for electrical conductors) comprising at least one coating layer made from a composition comprising at least one fluorinated polyurethane.

 	Ferreri et al. discloses a fluorinated polyurethane polymer comprising materials as claimed (see entire reference).  It would have been obvious to one skilled in the art to use the fluorinated polyurethane polymer as taught by Ferreri et al. for the fluorinated polyurethane polymer of Smith to provide a cable with improved chemical and surface properties such as oil- and water-repellency.  It is noted that the modified cable of Smith comprises structure and material as claimed, it can be used as an earphone cable or an USB cable.

Response to Arguments
4.	Applicant's arguments filed 08/13/2020 have been fully considered but they are not persuasive.
 	Applicant argues that Smith neither teaches nor suggests using the claimed composition (C) as a coating layer on a cable.  Examiner would disagree.  Claimed invention calls for "[A] cable comprising at least one coating layer made from a composition (C).  Smith discloses the coating composition for electrical conductors (col. 1, lines 20-21).  Accordingly, Smith does teach a cable comprising at least one coating layer made from a composition (C).
surface properties, such as oil-repellency and water-repellency.  The fact that both Smith and Ferreri teach fluorinated polyurethane resins, and the fact that the fluorinated polyurethane resin taught by Ferreri has improved chemical and surface properties such as oil- and water-repellency, one skilled in the art would have motivated to use the fluorinated polyurethane resin of Ferreri for the coating of Smith.  Smith discloses a fluorinated polyurethane which has superior thermal stability.  Yet, Ferreri discloses a fluorinated polyurethane having surface properties, such as oil- and water-repellency.  Accordingly, one of ordinary skill in the art would have motivated to use fluorinated polyurethane taught by Ferreri to form a cable having such surface properties for the intended uses of the same.
 	In response to applicant's argument that Ferreri is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ferreri is reasonably pertinent to the .
 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847